Citation Nr: 9926203	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 1944 to June 1947. 

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for frostbite of the feet 
as not well grounded.


FINDING OF FACT

The veteran participated in combat; a VA physician has 
determined that he has residuals of frostbitten feet.


CONCLUSION OF LAW

The claim for frostbite of the feet is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran argues that he has frostbite of the feet as a 
result of his service.  He was on active duty from March 1944 
to June 1947.

The medical evidence includes a VA outpatient report, dated 
in November 1997, which contains an assessment of 
onychomycosis and frostbite.  The examiner further stated 
that all of the veteran's nails were thick and brittle due to 
a past history of frostbite during the Battle of the Bulge.   

For purposes of determining whether his claim is well 
grounded, the truthfulness of these statements is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  In this 
regard, the Board acknowledges that the November 1997 VA 
outpatient report lacks certain indicia of reliability, such 
as a showing that it was based on a review of service medical 
records, or citation to clinical findings during service or 
thereafter.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, the Board finds that when consideration is 
given to the fact that the National Personnel Records Center 
has indicated that certain service medical records may be 
missing, that the veteran participated in combat (see infra), 
and that record now includes a medical diagnosis of frostbite 
and a nexus to service, the circumstances of this case compel 
a preliminary finding that the veteran's claim now meets the 
requirements of a well-grounded claim.  Therefore, the Board 
finds that the veteran's claim for frostbite of the feet is 
well grounded.  

As a final and related matter, with regard to the issue of 
participation in combat, the veteran argues that he sustained 
frostbite of the feet while in combat, to include 
participation in the Battle of the Bulge, in December 1944.  
He states that he was hospitalized for about nine days at a 
field hospital of the 99th Infantry Division, somewhere in 
Germany.

The veteran's service records include his (first) discharge, 
dated in April 1946, which shows that his military 
occupational specialty was light truck driver, with a 
military qualification of combat infantryman.  "Battles and 
campaigns" are listed as the Rhineland Campaign, the 
Ardennes Campaign and the Central Europe Campaign.  His 
decorations include the Bronze Star Medal, the EAME 
(European-African-Middle Eastern Campaign) Ribbon, and the 
Victory Medal.

The Board finds that the veteran's service records, which 
note a qualification of combat infantryman, and participation 
in several battles and campaigns in the European theater (and 
other theaters), during World War II, and his particular 
ribbons, are sufficient to establish that he participated in 
combat.  He is therefore eligible for the special 
considerations afforded to combat veterans.  38 U.S.C.A.     
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (1998). 


ORDER

The claim of entitlement to service connection for frostbite 
of the feet is well-grounded.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.
REMAND

Having found a well-grounded claim, further action to develop 
the evidence is required.  38 U.S.C.A. § 5107(a). 

Initially, the Board notes that a review of the claims file 
shows that the RO has made two requests to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records.  Notwithstanding the fact that the 
claims file contains some service medical records, a review 
of the NPRC's responses, dated in May and September of 1998, 
respectively, shows that it is not clear whether all of the 
veteran's service medical records were available.  The NPRC 
essentially indicated that at least some of the veteran's 
service medical records ("SMRs") are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  

Given the foregoing, and as it is also unclear whether the 
NPRC performed a search of the Surgeon General's Office (SGO) 
records (the NPRC only indicated that it had searched the 
medical reports for the Headquarters Company of the 99th 
Infantry Division), on remand the NPRC should be requested to 
perform a search of the SGO's records.

Furthermore, in this case, there is a single finding in a 
November 1997 VA outpatient treatment report to the effect 
that the veteran has residuals of frostbitten feet.  However, 
a review of other VA outpatient treatment reports shows that 
the veteran's claim is complicated by competing diagnoses and 
assessments that include non-insulin dependent diabetes 
(NIDDM), diabetic neuropathy, a left heel injury in about 
1986, periostitis of the left heel, onychomycosis, and 
cyrtosis.  Under the circumstances, and as the record shows 
that the veteran has not been afforded a cold weather injury 
examination, a remand is required for the scheduling of such 
an examination.

As a final matter, the Board cautions that on readjudication 
of this claim the RO should note that the Court has recently 
held that where a combat veteran submits a well-grounded 
claim, the veteran shall prevail on the merits unless VA 
produces clear and convincing evidence to the contrary (i.e., 
unless VA comes forward with more than a preponderance of 
evidence against the combat veteran's well-grounded claim).  
See Arms v. West, 12 Vet. App. 188, 196 (1999).  

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the NPRC and 
request that they perform an SGO search 
for records of treatment of the veteran, 
and to provide the RO with a report 
thereon.

2.  The veteran should be afforded a 
special vascular VA examination of his 
feet.  All indicated tests and studies 
should be accomplished.  It is imperative 
that the physician review and have access 
to the entire claims folder in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current foot disorder 
is the result of frostbite incurred 
during service.  All clinical findings 
and opinions, and the bases therefor, 
should be set forth in a detailed report.

3.  After the action requested in the 
above paragraph has been completed, the 
RO should adjudicate the issue of service 
connection for frostbite of the feet, on 
the basis of all the evidence of record, 
and all applicable laws and regulations 
and case law, to include Arms v. West, 12 
Vet. App. 188 (1999).

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond thereto.

Thereafter, the record should be returned to the Board for 
further appellate review, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals














 


